Citation Nr: 9908915	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for colo-rectal cancer, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for cataracts, claimed 
as due to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's wife, and the appellant's daughter 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel 

INTRODUCTION

The veteran had active service from May 1945 to June 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

Rating actions in July 1948 and June 1950 granted service 
connection for teeth numbers 1, 2, and 14.  

The veteran was notified in October 1991 of an August 1991 
rating action which denied service connection for colon 
cancer, claimed as due to inservice exposure to ionizing 
radiation, and denied service connection for hypertension.  
He was notified in March 1994 of a rating action of that same 
month which denied service connection for cataracts, claimed 
as due to inservice exposure to ionizing radiation.  In 
neither case was the procedure set forth at 38 C.F.R. § 3.311 
followed.  

However, effective October 13, 1995, 38 C.F.R. 
§ 3.311(b)(2)(xxi) became effective and provided that cancer 
of the rectum is now a radiogenic disease under the 
regulatory scheme set forth at 38 C.F.R. § 3.311 (1998) 
(although not under the statutory rebuttable lifetime 
presumption for radiogenic diseases at 38 U.S.C.A. § 1112(c) 
(West 1991) and 38 C.F.R. § 3.309(d) (1998)).  

The rating action appeal in October 1996 denied service 
connection for colo-rectal cancer and for cataracts, claimed 
as due to inservice exposure to ionizing radiation.  
Apparently, in view of the addition of rectal cancer as a 
radiogenic disease and not having previously followed the 
procedures set forth at 38 C.F.R. § 3.311, the claims were 
addressed on a de novo basis.  A noticed of disagreement 
(NOD) was received in November 1996 and a statement of the 
case was issued later in November 1996.  

An April 1997 rating action denied service connection for 
post-traumatic stress disorder (PTSD).  

VA Form 9, Appeal to the Board, was received on May 2, 1997.  

A supplemental SOC (SSOC) was sent to the veteran on May 7, 
1997 addressing service connection for a psychiatric 
disorder, to include PTSD.  Accordingly, the VA Form 9 
received on May 2, 1997 did not perfect the appeal as to 
service connection for PTSD.  

The SSOC of September 1997 addressed the claims of service 
connection for colo-rectal cancer and for cataracts, claimed 
as due to inservice exposure to ionizing radiation, and the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  

An October 1997 rating action denied reopening of a claim for 
service connection for hypertension and after an NOD was 
received in November 1997, an SOC was issued in January 1998.  

On the occasion of the September 1998 Board hearing, the 
veteran withdrew the issue of service connection for PTSD 
(page 2 of that transcript).  It was also indicated that a 
substantive appeal would be filed in the future to perfect 
the appeal as to the issue of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for hypertension (page 3 of the Board hearing 
transcript).  It was also requested that claims for service 
connection for residuals of inservice appendectomy and hernia 
operation be referred to the RO for initial adjudication 
(page 3 of that transcript).  

The decision on the merits will be limited to whether the 
claims for service connection for colo-rectal cancer and for 
cataracts, claimed as due to exposure to ionizing radiation, 
are well grounded under the law and regulations which create 
a lifetime rebuttable presumption of service connection for 
specific diseases for veterans who engaged in radiation-risk 
activity during service.  Adjudication of those claims under 
the general provisions of service connection will be 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACTS

1. The veteran had active service from May 1945 to June 1947 
and was exposed to ionizing radiation while in Japan.  

2.  Because colo-rectal cancer and for cataracts are not 
diseases for which there is a lifetime presumption of service 
connection for veterans who, in certain circumstances, were 
exposed to ionizing radiation, under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d), there can be not well grounded 
claims for service connection for those disorders based on 
those provisions. 


CONCLUSION OF LAW

A well grounded claim for service connection for colo-rectal 
cancer and for cataracts, claimed as due to exposure to non-
ionizing radiation under the rebuttable lifetime presumption 
of service connection for veterans exposed to ionizing 
radiation, has not been presented.  38 U.S.C.A. §§ 1112(c), 
5107(a) (West 1991); 38 C.F.R. § 3.309(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a disease claimed to be due to 
inservice exposure to ionizing radiation may be accomplished 
in two different ways.  

First, under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) 
service connection will be granted on a presumptive basis 
for a radiogenic disease, listed at 38 U.S.C.A. § 1112(c)(2) 
and 38 C.F.R. § 3.309(d)(2), under certain circumstances.  
The veteran must have been a "radiation exposed" veteran 
who engaged in a "radiation-risk activity."  Radiation-
risk activity is either on-site participation atmospheric 
testing of a nuclear device, or [as in this case] having 
been with the occupational forces of Hiroshima or Nagasaki, 
Japan from August 6, 1945, until July 1, 1946, or was a 
prisoner of war in Japan which resulted in exposure similar 
to that of occupational forces.  Then, if the veteran 
develops a radiogenic disease, listed at 38 U.S.C.A. 
§ 1112(c)(2) and 38 C.F.R. § 3.309(d)(2) to any degree (not 
just to 10 percent) at any time after service, service 
connection will be granted on a presumptive basis.  

Secondly, service connection may be granted based on the 
general principles of service connection, to include 
application of the provisions of 38 C.F.R. § 3.311.  

In this regard, the Board observes that the decision of the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals (hereinafter the 
Court) in Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (affirmed 
by the United States Court of Appeals for the Federal Circuit 
in Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997)) held that 
the regulation, 38 C.F.R. § 3.311, did not create a 
presumption of service connection for the listed radiogenic 
diseases; rather, under 38 C.F.R. § 3.311 the "claim is then 
adjudicated in light of all of the evidence, 'under the 
generally applicable provisions of [the regulations]' 
governing service connection."  Ramey v. Gober, 120 F.3d 
1239, 1245 (Fed. Cir. 1997).  This includes the "difficult 
burden of tracing causation to a condition or event during 
service."  Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).  

However, as indicated in above, the claims for service 
connection for colo-rectal cancer and cataracts under the 
general provisions of service connection will be addressed in 
the remand portion of this decision.  

The veteran testified that he was in Nagasaki Harbor for 
about one week and had also gone to Hiroshima "visiting, 
sight seeing, when I probably shouldn't have been [there]" 
(pages 7 and 8 of the Board hearing transcript).  However, in 
McQuire v. West, 11 Vet. App. 274, 278-79 (1998) it was held 
that 38 C.F.R. § 3.309(d)(3)(vi) (defining occupation of 
Hiroshima and Nagasaki as performance of "official military 
duties within 10 miles of the city limits" of those cities) 
does not impermissibly restrict the radiation statute, 38 
U.S.C.A. § 1112(c)(3)(B), and does not annul the statutory 
line-of-duty presumption.  Thus, visiting those sites on 
week-end leave, as in McQuire, supra, does not qualify for a 
radiation-risk activity with respect to the lifetime 
presumption for radiogenic diseases under 38 U.S.C.A. 
§ 1112(c)(2) and 38 C.F.R. § 3.309(d)(2).  

Under 38 U.S.C.A. § 5107(a) "[a] person who submits a claim 
for benefits under a law administered by [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  A well grounded claim is one which is 
"meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of [section 5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990.  However, "more that 
just an allegation" is required, "the statute provides that 
[the claim] must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The "quality and 
quantity of the evidence required ... will depend upon the 
issue presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

A well grounded claim for service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and a current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  For 
purposes of determining whether a claim is well grounded, the 
evidence is generally presumed to be credible.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (citing King v. Brown, 5 
Vet. App. 19, 21 (1993)).  

In Brock v. Brown, 10 Vet. App. 155, 162 (1997) it was held 
that "plausible medical evidence of the existence of a 
current presumptively service-connected disease with an open-
ended presumption period is sufficient to present a well 
grounded service connection claim as to that disease" and 
this statutory presumption fulfills the Caluza requirement of 
evidence of service incurrence and medical nexus.  

The doctrine of resolution of doubt in favor of a claimant is 
not applicable in determinations of well groundedness.  It is 
only after the initial burden of submitting a well grounded 
claim has been met that the doctrine of resolving doubt in 
the claimant's favor, under 38 U.S.C.A. § 5107(b) (West 1991) 
arise.  The benefit of the doubt doctrine does not ease the 
initial burden of submitting a well grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

At the time of the September 1998 Board hearing, the veteran 
testified that his colo-rectal cancer first manifested in 
1986 and that cataracts first manifested in 1981 (page 11 of 
that transcript).  The clinical evidence on file does not 
otherwise demonstrate that these diseases manifested prior to 
the aforementioned dates nor is there any medical opinion on 
file relating those diseases to inservice ionizing radiation 
exposure.  Because colo-rectal cancer and cataracts are not 
listed at 38 U.S.C.A. § 1112(c)(2) (West 1991) and 38 C.F.R. 
§ 3.309(d)(2) (1998) as diseases to which the lifetime 
rebuttable presumption of service connection applies, the 
claims for service connection for those disorders under those 
law and regulations are not well grounded.  

The Board's decision focuses upon whether the well 
groundedness threshold under 38 U.S.C.A. § 5107(a) (West 
1991) has been met.  The RO did not address well 
groundedness under that statute but considered the merits.  
However, inasmuch as the substantive merits, and not merely 
the procedural aspects, have been considered and addressed 
this is not prejudicial to the claimant.  Thus, there can be 
no question that the Board's denial on the basis of a lack 
of well groundedness is in any way prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  However, unlike the situation in Robinette, the 
claimant has not put the VA on notice of the existence of 
any specific disease for which there is a lifetime 
rebuttable presumption of service connection under 
38 U.S.C.A. § 1112(c)(2) and 38 C.F.R. § 3.309(d)(2). 


ORDER

The claims for entitlement to service connection for colo-
rectal cancer and for cataracts, claimed as due to exposure 
to ionizing radiation, are denied as not well grounded under 
the lifetime presumptive provisions of service connection for 
diseases due to ionizing radiation.  


REMAND

Initially the Board observes that the veteran filed a "Power 
of Attorney," executed in January 1996, providing for his 
daughter, "to act, sign my name, and to do any and 
everything which may be necessary in representing my 
interests in connection with this claim."  The RO responded 
in February 1996 stating that the VA did not recognized 
general powers of attorney and inquired whether she had been 
appointed as his guardian.  There has been no response and, 
thus, the Board will assume that the veteran's daughter has 
not been appointed as his guardian and that the Disabled 
American Veterans remain his representative.  

It has been requested that an additional attempt should be 
made to obtain an accurate estimate of the radiation dosage 
to which the veteran was exposed while stationed in Japan.  
It is averred that an erroneous conclusion was reached by the 
Defense Special Weapons Agency in July 1996 that the 
veteran's "worst case" of radiation exposure from external 
radiation, inhalation, and ingestion was less than one rem 
gamma.  It is asserted that that report erroneously relied on 
information that the veteran's ship, the U.S.S. General Hann, 
was anchored for only three days in Nagasaki Harbor and makes 
no reference to the veteran's radiation exposure when he was 
near Hiroshima.  

In this regard, although the veteran has stated, and 
testified at the August 1997 RO hearing, that he served for 
about two and one-half years in Japan, he testified at the 
Board hearing in September 1998 that he had only one year of 
service in Japan, consisting of two tours of 6 months each 
(pages 4 and 5 of that transcript).  He was in Nagasaki 
Harbor for about one week and had also gone to Hiroshima 
"visiting, sight seeing, when I probably shouldn't have been 
[there]" (pages 7 and 8 of the Board hearing transcript).  
He also testified that he worked as a baker during his first 
6 month tour and he worked in a hydroponics farm during his 
second 6 month tour (pages 13 and 14 of the Board hearing 
transcript), when exposed to possibly radioactively 
contaminated air and soil page 19 of the RO hearing 
transcript).  

However, mere presence alone in Japan, even for an extended 
period of time, is insufficient to establish exposure to 
ionizing radiation.  It must be noted that the recent holding 
of the Court in McQuire v. West, 11 Vet. App. 274, 278-79 
(1998), interpreting 38 C.F.R. § 3.309(d)(3)(vi) as requiring 
radiation-risk activity as being performance of official 
duties within 10 miles of Nagasaki or Hiroshima, is not 
applicable under the regulatory scheme set forth a 38 C.F.R. 
§ 3.311 because there is no similar restriction contained in 
38 C.F.R. § 3.311 as is found at 38 C.F.R. § 3.309(d)(3)(vi).  

Under 38 C.F.R. § 3.311 when there is a radiogenic disease, 
listed at 38 C.F.R. § 3.311(b)(2) [including cancer of the 
colon and rectum at § 3.311(b)(2)(x) and (xxi)] which [as 
here] under 38 C.F.R. § 3.311(b)(5)(iv) manifests more than 5 
years after exposure the claim will be referred for a 
radiation dose estimate.  38 C.F.R. § 3.311(a) (1998).  Here, 
the Defense Special Weapons Agency reported in July 1996 that 
the veteran's "worst case" radiation exposure from external 
radiation, inhalation, and ingestion was less than one rem 
gamma.  

38 C.F.R. § 3.311(b)(1) provides that when a veteran was 
exposed to ionizing radiation due to occupation in Hiroshima 
or Nagasaki and develops a radiogenic disease (§ 3.311(b)(2)) 
with the prescribed time (in § 3.311(b)(5)) the case will be 
referred to the VA Under Secretary for Benefits.  38 C.F.R. 
§ 3.311(c)(1) states the Under Secretary shall consider the 
claim with reference to the factors at § 3.311(e) [listing 
six factors for consideration] and may request an advisory 
opinion from the VA Under Secretary for Health.  

The VA Under Secretary for Benefits reported in October 1996 
that a medical opinion had been received from the Under 
Secretary for Health, with which it was agreed, that "it is 
unlikely that the veteran's cataract or rectal cancer 
resulted from exposure to ionizing radiation in service.  As 
a result of this opinion, and following review of the 
evidence in its entirety, it is our opinion that there is no 
reasonable possibility that the veteran's disability was the 
result of such exposure."  

In this case, the veteran's representative correctly points 
out that the medical opinion of the VA Under Secretary for 
Health has not been associated with the claim file.  
Accordingly, remand of the case to obtain that opinion is 
necessary. 

However, the Board also notes that it has recently been held 
in Hilkert v. West, No. 96-208, slip op. 7 and 8 (U.S. Vet. 
App. Feb. 1, 1999) (en banc) (overruling and replacing 
Hilkert v. West, 11 Vet. App. 284, 297 (1998) that the VA 
Under Secretary for Benefits does not have to specifically 
address the six factors in 38 C.F.R. § 3.311(e)) when it is 
concluded under 38 C.F.R. § 3.311(c)(1)(ii) (1998) that there 
is no reasonable possibility that the claimed disease is due 
to inservice exposure to ionizing radiation.  

Accordingly, the claim for service connection for colo-rectal 
cancer and for cataracts, claimed as due to inservice 
ionizing radiation exposure, under the general principle of 
service connection, including development under 38 C.F.R. 
§ 3.311, is remanded for the following actions:

1.  The RO should take all appropriate 
steps to obtain the report, or a copy 
thereof, of the VA Under Secretary for 
Health which is referred to and cited in 
the October 1996 report of the VA Under 
Secretary for Benefits.  

2.  After the above development has been 
completed, the RO should readjudicate the 
claim.  If the action is adverse to the 
veteran, he and his representative should 
be furnished an SSOC which summarizes the 
pertinent evidence, fully cites the 
applicable legal provisions and reflects 
detailed reasons and bases for the 
decision reached.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and appellant's representative 
should be afforded the opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record and to accord the appellant due process of law.  No 
action is required of the appellant until further notice is 
received.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


